Title: To Thomas Jefferson from Robert Smith, 4 October 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Balt. Oct. 4. 1803—
          
          The sickness of my Children continues and appearances are at this moment very afflicting. Mrs. Smiths extreme anxiety has for several days made her consider it necessary to watch over them day & night. It was my intention to have been at Washn. last Sunday. The painful fear of never again seeing my youngest Daughter has prevented me. I have brought my family to the House of Mrs. Smiths good father in order that their situation may be more Comfortable during my absence. And I will avail myself of the first appearance of recovery to go to Washn. With the most affectionate & respectful regard I am Sir,
          Your Obed Ser—
          
            
              Rt Smith
            
          
        